INDEMNIFICATION AGREEMENT



 

This Indemnification Agreement (this "Agreement"), dated effective as of August
1, 2006, is made by and between Ignis Petroleum Group, Inc., a Nevada
corporation (the "Corporation"), and _______________ ("Indemnitee").



RECITALS



A. Indemnitee is a member of the Corporation's board of [advisors][directors]
and in such capacity is performing a valuable service to the Corporation.



B. The Corporation's Articles of Incorporation, as amended (the "Articles")
provide for limitation of liability for directors and officers of the
Corporation.



C. The Corporation's bylaws, as amended (the "Bylaws"), provide that the
Corporation shall indemnify to all directors of the Corporation and may
indemnify all officers, employees and agents of the Corporation for their
service in such capacities.



D. The Nevada Revised Statutes, as amended (the "NRS") specifically provides
that indemnification and advancement of expenses provided in such statute shall
not be exclusive of any other rights under any agreement, and thereby
contemplates that agreements may be entered into between the Corporation and
directors, officers, employees and agents of the Corporation with respect to the
indemnification of such persons.



E. The general availability of directors' and officers' liability insurance
("Insurance") covering certain liabilities which may be incurred by the
Corporation's directors and officers in the performance of their services to the
Corporation and the applicability, amendment and enforcement of statutory and
bylaw provisions have raised questions concerning the adequacy and reliability
of the protection afforded to directors, officers, employees and agents.



F. In order to induce Indemnitee to continue to serve as a member of the board
of [directors][advisors] and/or as an officer, employee and/or agent of the
Corporation for the current term and for any subsequent term to which he or she
is elected by the stockholders and/or appointed or engaged by the board of
directors, the Corporation has deemed it to be in its best interest to enter
into this Agreement with Indemnitee.



The parties agree as follows:



1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:



(a) Change in Control. A "Change in Control" shall be deemed to have occurred if
(i) any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "34 Act") is or becomes the
"beneficial owner" (as such term is defined in Rule l3d-3 under the 34 Act),
directly or indirectly, of securities of the Corporation representing 25% or
more of the combined voting power of the outstanding securities of the
Corporation (other than (A) a person owning 25% or more as of the date of this
Agreement, (B) a person who becomes the owner of 25% or more by reason of the
Corporation's acquisition of outstanding shares of the Corporation's stock, or
(C) a trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation), or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the board of
directors of the Corporation and any new director whose election by the board of
directors or nomination for election by the Corporation's stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the stockholders of the
Corporation approve either: (x) a merger or consolidation of the Corporation
with any other entity (other than a merger or consolidation which would result
in the voting securities of the Corporation outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
combined voting power of the voting securities of the Corporation or such
surviving entity outstanding immediately after such merger or consolidation),
(y) a plan of complete liquidation of the Corporation or (z) an agreement or
agreements for the sale or disposition, in a single transaction or series of
related transactions, by the Corporation of all or substantially all of the
property and assets of the Corporation. Notwithstanding the foregoing, events
otherwise constituting a Change in Control in accordance with the foregoing
shall not constitute a Change in Control if such events are solicited by the
Corporation and are approved, recommended or supported by the board of directors
of the Corporation in actions taken prior to, and with respect to, such events.



(b) Reviewing Party. A "Reviewing Party" means (i) the board of directors or a
committee of directors of the Corporation, who are not officers, appointed by
the board of directors, provided that a majority of such directors are not
parties to the claim in question, or (ii) special, independent counsel selected
and appointed by the board of directors or by a committee of directors of the
Corporation who are not officers.



2. Indemnification of Indemnitee. The Corporation hereby agrees that it shall
hold harmless, indemnify and defend Indemnitee to the fullest extent authorized
and permitted by (i) the provisions of the Articles and Bylaws and the
provisions of the NRS, or by any amendment thereof, but in the case of any such
amendment, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than the Articles, Bylaws or NRS
permitted the Corporation to provide prior to such amendment or (ii) any other
statutory provisions authorizing or permitting such indemnification which are
adopted after the date hereof.



3. Insurance.



(a) Insurance Policies. So long as Indemnitee may be subject to any possible
claim or threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that
Indemnitee is or was a director, officer, employee or agent to the extent that
the Corporation maintains one or more insurance policy or policies providing
directors' and officers' liability insurance, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms, to the maximum
extent of the coverage applicable to any director or officer then serving the
Corporation.



(b) Maintenance of Insurance. The Corporation shall not be required to maintain
the Insurance on any policy or policies of comparable insurance, as the case may
be, if such insurance is not reasonably available or if, in the reasonable
business judgment of the board of directors of the Corporation which shall be
conclusively established by such determination by the board of directors, or any
appropriate committee thereof, either (i) the premium cost for such insurance is
substantially disproportionate to the amount of coverage thereunder or (ii) the
coverage provided by such insurance is so limited by exclusions that there is
insufficient benefit from such insurance.



4. Additional Indemnification. Subject only to the exclusions set forth in
Section 5 hereof, the Corporation hereby agrees that it shall hold harmless,
indemnify and defend Indemnitee:



(a) against any and all expenses, including reasonable attorneys' fees,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
including an action by or on behalf of stockholders of the Corporation or by or
in the right of the Corporation, to which Indemnitee is, was or at any time
becomes a party, or is threatened to be made a party, by reason of the fact that
Indemnitee is, was or at any time becomes a director, officer, employee or agent
of the Corporation, or is or was serving or at any time serves at the request of
the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise; and



(b) otherwise to the fullest extent as may be provided to Indemnitee by the
Corporation under the NRS.



5. Limitations on Additional Indemnification. No indemnification pursuant to
this Agreement shall be paid by the Corporation:



(a) in respect to any transaction if it shall be determined by the Reviewing
Party, or by final judgment or other final adjudication, that Indemnitee derived
an improper personal benefit;



(b) in respect to the return by Indemnitee of any remuneration paid to
Indemnitee if it shall be determined by the Reviewing Party, or by final
judgment or other final adjudication, that such remuneration was not approved by
the stockholders of the Corporation and was thereby in violation of law;



(c) on account of Indemnitee's conduct which is determined by the Reviewing
Party, or by final judgment or other final adjudication, to have involved acts
or omissions not in good faith or which Indemnitee did not reasonably believe to
be in or not opposed to the best interests of the Corporation, intentional or
willful misconduct, fraud or a knowing violation of law; or



(d) if the Reviewing Party or a court having jurisdiction in the matter shall
determine that such indemnification is in violation of the Articles, the Bylaws
or law.



 

6. Advancement of Expenses. In the event of any threatened or pending action,
suit or proceeding in which Indemnitee is a party or is involved and which may
give rise to a right of indemnification under this Agreement, following written
request to the Corporation by Indemnitee, the Corporation shall promptly pay to
Indemnitee amounts to cover expenses incurred by Indemnitee in such proceeding
in advance of its final disposition upon the receipt by the Corporation of (i) a
written undertaking executed by or on behalf of Indemnitee to repay the advance
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Corporation as provided in this Agreement and (ii)
satisfactory evidence as to the amount of such expenses.



7. Repayment of Expenses. Indemnitee agrees that Indemnitee shall reimburse the
Corporation for all reasonable expenses paid by the Corporation in defending any
civil, criminal, administrative or investigative action, suit or proceeding
against Indemnitee in the event and only to the extent that it shall be
determined by final judgment or other final adjudication that Indemnitee is not
entitled to be indemnified by the Corporation for such expenses under the
provisions of the NRS or any applicable law.



8. Determination of Indemnification; Burden of Proof. With respect to all
matters concerning the rights of Indemnitee to indemnification and payment of
expenses under this Agreement or under the provisions of the Articles and Bylaws
now or hereafter in effect, the Corporation shall appoint a Reviewing Party and
any determination by the Reviewing Party shall be conclusive and binding on the
Corporation and Indemnitee. If under applicable law the entitlement of
Indemnitee to be indemnified under this Agreement depends on whether a standard
of conduct has been met, the burden of proof of establishing that Indemnitee did
not act in accordance with such standard of conduct shall rest with the
Corporation. Indemnitee shall be presumed to have acted in accordance with such
standard and entitled to indemnification or advancement of expenses hereunder,
as the case may be, unless, based upon a preponderance of the evidence, it shall
be determined by the Reviewing Party that Indemnitee did not meet such standard.
For purposes of this Agreement, unless otherwise expressly stated herein, the
termination of any action, suit or proceeding by judgment, order, settlement,
whether with or without court approval, or conviction, or upon a plea of nolo
contendere or its equivalent shall not create a presumption that Indemnitee did
not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.



9. Effect of Change in Control. If there has not been a Change in Control after
the date of this Agreement, the determination of (i) the rights of Indemnitee to
indemnification and payment of expenses under this Agreement or under the
provisions of the Articles and the Bylaws, (ii) standard of conduct and (iii)
evaluation of the reasonableness of amounts claimed by Indemnitee shall be made
by the Reviewing Party or such other body or persons as may be permitted by the
NRS. If there has been a Change in Control after the date of this Agreement,
such determination and evaluation shall be made by a special, independent
counsel who is selected by Indemnitee and approved by the Corporation, which
approval shall not be unreasonably withheld, and who has not otherwise performed
services for Indemnitee or the Corporation.



10. Continuation of Indemnification. All agreements and obligations of the
Corporation contained herein shall continue during the period that Indemnitee is
a director, officer, employee or agent of the Corporation, or is or was serving
at the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise at
the request of the Corporation, and shall continue thereafter so long as
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Indemnitee was a director and/or
officer of the Corporation or serving in any other capacity referred to herein.



11. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit or proceeding, Indemnitee shall,
if a claim in respect hereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; provided,
however, that delay in so notifying the Corporation in writing shall not
constitute a waiver or release by Indemnitee of rights hereunder and that
omission by Indemnitee to so notify the Corporation shall not relieve the
Corporation from any liability which it may have to Indemnitee otherwise than
under this Agreement. With respect to any such action, suit or proceeding as to
which Indemnitee notifies the Corporation of the commencement thereof:



(a) The Corporation shall be entitled to participate therein at its own expense;
and



(b) Except as otherwise provided below, to the extent that it may wish, the
Corporation, jointly with any other indemnifying party similarly notified, shall
be entitled to assume the defense thereof and to employ counsel reasonably
satisfactory to Indemnitee. After notice from the Corporation to Indemnitee of
its election to so assume the defense thereof, the Corporation shall not be
liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ counsel of his own choosing in such
action, suit or proceeding but the fees and expenses of such counsel incurred
after notice from the Corporation of assumption by the Corporation of the
defense thereof shall be at the expense of Indemnitee unless (i) the employment
of counsel by Indemnitee has been specifically authorized by the Corporation,
such authorization to be conclusively established by action by disinterested
members of the board of directors though less than a quorum; (ii) representation
by the same counsel of both Indemnitee and the Corporation would, in the
reasonable judgment of Indemnitee and the Corporation, be inappropriate due to
an actual or potential conflict of interest between the Corporation and
Indemnitee in the conduct of the defense of such action, such conflict of
interest to be conclusively established by an opinion of counsel to the
Corporation to such effect; (iii) the counsel employed by the Corporation and
reasonably satisfactory to Indemnitee has advised Indemnitee in writing that
such counsel's representation of Indemnitee would likely involve such counsel in
representing differing interests which could adversely affect the judgment or
loyalty of such counsel to Indemnitee, whether it be a conflicting,
inconsistent, diverse or other interest; or (iv) the Corporation shall not in
fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of counsel shall be paid by the Corporation.
The Corporation shall not be entitled to assume the defense of any action, suit
or proceeding brought by or on behalf of the Corporation or as to which a
conflict of interest has been established as provided in (ii) hereof.
Notwithstanding the foregoing, if an insurance Corporation has supplied
directors' and officers' liability insurance covering an action, suit or
proceeding, then such insurance Corporation shall employ counsel to conduct the
defense of such action, suit or proceeding unless Indemnitee and the Corporation
reasonably concur in writing that such counsel is unacceptable.



(c) The Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle any action or
claim in any manner which would impose any liability or penalty on Indemnitee
without Indemnitee's written consent. Neither the Corporation nor Indemnitee
shall unreasonably withhold consent to any proposed settlement.



12. Enforcement.



(a) The Corporation expressly confirms and agrees that it entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to serve or continue to serve as a director, officer,
employee and/or agent of the Corporation, and acknowledges that Indemnitee is
relying upon this Agreement in continuing in such capacity.



(b) If a claim for indemnification or advancement of expenses is not paid in
full by the Corporation within 30 days after a written claim by Indemnitee has
been received by the Corporation, Indemnitee may at any time assert the claim
and bring suit against the Corporation to recover the unpaid amount of the
claim. In the event Indemnitee is required to bring any action to enforce rights
or to collect moneys due under this Agreement and is successful in such action,
the Corporation shall reimburse Indemnitee for all of Indemnitee's reasonable
attorneys' fees and expenses in bringing and pursuing such action.



13. Proceedings by Indemnitee. The Corporation shall not be liable to make any
payment under this Agreement in connection with any action, suit or proceeding,
or any part thereof, initiated by Indemnitee unless such action, suit or
proceeding, or part thereof, was authorized by the Corporation, such
authorization to be conclusively established by action by disinterested members
of the board of directors though less than a quorum.



14. Effectiveness. This Agreement is effective for, and shall apply to (i) any
claim which is asserted or threatened before, on or after the date of this
Agreement but for which no action, suit or proceeding has been brought prior to
the date hereof, and (ii) any action, suit or proceeding which is threatened
before, on or after the date of this Agreement but which is not pending prior to
the date hereof. This Agreement shall not apply to any action, suit or
proceeding which was brought before the date of this Agreement. So long as the
foregoing is satisfied, this Agreement shall be effective for, and be applicable
to, acts or omissions occurring prior to, on or after the date hereof.



15. Non-exclusivity. The rights of Indemnitee under this Agreement shall not be
deemed exclusive, or in limitation of, any rights to which Indemnitee may be
entitled under any applicable common or statutory law, or pursuant to the
Articles, the Bylaws, vote of stockholders or otherwise.



16. Other Payments. The Corporation shall not be liable to make any payment
under this Agreement in connection with any action, suit or proceeding against
Indemnitee to the extent Indemnitee has otherwise received payment of the
amounts otherwise payable by the Corporation hereunder.



17. Subrogation. In the event the Corporation makes any payment under this
Agreement, the Corporation shall be subrogated, to the extent of such payment,
to all rights of recovery of Indemnitee with respect thereto, and Indemnitee
shall execute all agreements, instruments, certificates or other documents and
do or cause to be done all things necessary or appropriate to secure such
recovery rights to the Corporation including, without limitation, executing such
documents as shall enable the Corporation to bring an action or suit to enforce
such recovery rights.



18. Survival; Continuation. The rights of Indemnitee under this Agreement shall
inure to the benefit of Indemnitee, his heirs, executors, administrators,
personal representatives and assigns, and this Agreement shall be binding upon
the Corporation, its successors and assigns. The rights of Indemnitee under this
Agreement shall continue so long as Indemnitee may be subject to any action,
suit or proceeding because of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation or is or was serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise. If the
Corporation, in a single transaction or series of related transactions, sells,
leases, exchanges, or otherwise disposes of all or substantially all of its
property and assets, the Corporation shall, as a condition precedent to any such
transaction, cause effective provision to be made so that the persons or
entities acquiring such property and assets shall become bound by and replace
the Corporation under this Agreement.



19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in writing signed
by both parties hereto.



20. Headings. Section headings of the sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.



21. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally or by
telex, facsimile transmission, telegram or overnight delivery service, or 72
hours after having been mailed by certified or registered mail, return receipt
requested, and postage prepaid, to the recipient. Such notices, demands and
other communications will be sent to each party at the address indicated below:



(a) if to the Corporation:



Ignis Petroleum Group, Inc.

100 Crescent Court, 7th Floor

Dallas, Texas 75201

Attn: Chairman of the Board of Directors



with a copy to:



Cantey & Hanger, L.L.P.

2100 Burnett Plaza

801 Cherry Street

Fort Worth, Texas 76102

Attn: Douglas W. Clayton, Esq.



(b) if to the Indemnitee:

______________________________

______________________________

______________________________

______________________________



or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.



22. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable under any applicable law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties shall be construed and enforced accordingly.



23. Complete Agreement. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.



24. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, with the same effect
as if all parties had signed the same document. All such counterparts shall be
deemed an original, shall be construed together and shall constitute one and the
same instrument.



25. Choice of Law. This Agreement will be governed by the laws of the State of
Texas.



[Signature page follows.]



 

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be executed on the day and year first above written.



IGNIS PETROLEUM GROUP, INC.



 

By:_________________________________

Name: ______________________________

Title: _______________________________



 

INDEMNITEE



 

By:_________________________________

___________________



 

 

 

 

 



I:\CORPORATE\CLIENTS\Ignis Petroleum\Miscellaneous 2006
(97423)\General\Indemnification Agreement-v1-CH-dwc(4-4).doc

